[Cite as In re B.H.H., 2017-Ohio-8359.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




IN THE MATTER OF: B.H.H.                         :
                                                       CASE NO. CA2016-10-069
                                                 :
                                                              OPINION
                                                 :            10/30/2017

                                                 :



           APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                            JUVENILE DIVISION
                           Case No. 2013 JH 20595



Susan Zeller Dunn, 10921 Reed Hartman Way, Suite 111, Cincinnati, Ohio 45242, for
appellant

Jeffrey Hale, 101 North Riverside Drive, Batavia, Ohio 45103, for appellee



        M. POWELL, J.

        {¶ 1} Appellant, M.S.H. ("Father"), appeals a decision of the Clermont County Court

of Common Pleas, Juvenile Division, denying his motion to modify a prior custody order.

        {¶ 2} Father and appellee, A.M.T. ("Mother"), are the parents of a ten-year-old son.

The parties were never married. On November 12, 2014, the parties entered into a joint

shared parenting plan pursuant to R.C. 3109.04(D)(1)(a)(i). By entry filed the same day, the

juvenile court adopted the parties' shared parenting agreement as the order of the court.

Both parents were designated as residential parents. Father was awarded parenting time
                                                                                 Clermont CA2016-10-069

from Thursday after school until Sunday at 4:00 p.m.; Mother was awarded parenting time

from Sunday at 4:00 p.m. until Thursday morning when the child goes to school.

        {¶ 3} In July 2015, Father filed a Motion to Modify Order Regarding Custody and

Allocation of Parenting Time.              The motion alleged there "ha[d] been a change of

circumstances regarding the care, custody and control of the minor child, and it is in the best

interest of the minor child to grant Father sole custody." In an affidavit attached to the

motion, Father asserted that Mother's relocation in violation of the shared parenting

agreement and her failure to communicate with Father regarding the child's enrollment for the

2015-2016 school year constituted changes in circumstances for the child.

        {¶ 4} On March 28, 2016, Father filed a Motion to Modify Order Regarding Custody,

Allocation of Parenting Time and Child Support. Once again, Father asserted there "ha[d]

been a change of circumstances regarding the care, custody and control of the minor child,

and it is in the best interest of the minor child to grant Father sole custody." Neither motion

specifically sought termination of the shared parenting agreement.

        {¶ 5} Father's March 28, 2016 motion proceeded to an evidentiary hearing on August

29, 2016.1 Father, the child's therapist, the child's teacher in first, second, and third grades,

and the school principal testified on behalf of Father; Mother testified on her own behalf.

Testimony at the hearing revealed that the child is very intelligent with behavioral issues.

Specifically, the child is unwilling to complete his homework and will cry when asked to do so.

He is very easily flustered and becomes "frustrated about really small things" and as a result,

he hits and scratches himself at school and has had several toileting incidents while in


1. Following his July 2015 motion to modify a prior custody order, Father filed an emergency motion regarding
the child's school enrollment and a motion to compel Mother to comply with Father's discovery requests. The
juvenile court denied Father's motion to compel in January 2016. The next day, Father voluntarily "dismisse[d]
the within matter without prejudice as to refiling" pursuant to Civ.R. 41(A). The record does not indicate whether
Father's voluntary dismissal related to his July 2015 motion to modify a prior custody order or to his emergency
motion and/or motion to compel. Subsequently, Father filed his March 2016 Motion to Modify Order Regarding
Custody, Allocation of Parenting Time and Child Support.
                                                       -2-
                                                                   Clermont CA2016-10-069

school. The child started seeing the therapist in July 2015 and typically sees her on a weekly

basis during Father's parenting time. The therapist has diagnosed the child with selective

mutism, a form of anxiety disorder. At the time of the hearing, the child was almost nine

years old and had just started third grade.

       {¶ 6} Testimony at the hearing further revealed that Father is married to a woman

who has two children and who lives in Florence, Kentucky. Father has maintained his

residence in Mt. Orab, Ohio and divides his time between the two residences. Mother

relocated to West Union, Ohio and lives with her boyfriend. Mother's relocation was

anticipated at the time the parties entered into the shared parenting agreement on November

12, 2014, and occurred mere weeks later. The parties agreed that in return for Mother's

relocation, the child would remain in his current school and Father's child support obligation

would be reduced.

       {¶ 7} In an order filed on September 14, 2016, the juvenile court treated Father's

motion as one to modify a prior custody decree pursuant to R.C. 3109.04(E)(1)(a), thereby

requiring the court to first find a change in circumstances before considering whether the

modification was in the child's best interest. The juvenile court found that the change in

circumstances "must have arisen subsequent to the Shared Parenting Plan, or [was]

unknown to the Court at the time," and "must be as to the minor child or the residential

parent, which is in this case the Mother."

       {¶ 8} The juvenile court found that Father had failed to establish a change in

circumstances as required under R.C. 3109.04(E)(1)(a) and denied Father's motion as

follows:

              In the instant cause, there are only two changes in the parties'
              and the minor child's circumstances: (1) The Mother relocated to
              West Union, Ohio; however, this was anticipated at the time of
              the execution of the parties' Shared Parenting Plan, the Father
              agreed to a downward deviation of child support in return for this
                                              -3-
                                                                     Clermont CA2016-10-069

              relocation, and it happened mere weeks after the execution of
              the Plan in 2014; and (2) The Father remarried and currently
              divides his time between his home in Mt. Orab and his wife's
              residence in Florence, Kentucky.

              All other circumstances regarding the child's behavioral
              challenges, his toileting issues, his dental problems, as well as
              the parties' inability to communicate effectively other than by text
              or e-mail, were in existence prior to, and at the time of, the
              execution and filing of the Shared Parenting Plan with this Court.

              For the foregoing reasons, the Court finds that there has been
              insufficient proof of a change of circumstances in the minor child
              or in the Mother, who is the residential parent.

       {¶ 9} Father now appeals, raising one assignment of error:

       {¶ 10} WHETHER THE TRIAL COURT PROPERLY APPLIED OHIO REVISED CODE

§ 3109.04 IN DETERMINING THE THRESHOLD EVIDENCE REQUIRED BEFORE A

SHARED PARENTING PLAN MAY BE TERMINATED AND SOLE CUSTODY AWARDED.

       {¶ 11} Father challenges the juvenile court's denial of his motion to modify a prior

custody order, raising the following four issues: (1) because Father's motion sought to

terminate the shared parenting agreement, the juvenile court erred in applying R.C.

3109.04(E)(1)(a) and should have instead applied R.C. 3109.04(E)(2)(b) or (c); (2) the

juvenile court erred "when it stated as a matter of law that [R.C.] 3109.04(E)(1)(a) only

requires the court to consider a change of circumstances in the residential parent and/or the

subject child of a shared parenting decree;" (3) the juvenile court erred when it designated

Mother as the only residential parent of the child; and (4) the juvenile court erred when it

failed to consider the child's "entry into psychological therapy" as a change in circumstances.

       {¶ 12} R.C. 3109.04(E)(1)(a) provides that a trial court "shall not modify a prior decree

allocating parental rights and responsibilities" unless it finds, based on facts that have arisen

since the prior decree or that were unknown to the court at the time of the prior decree, a

change in circumstances regarding "the child, the child’s residential parent, or either of the


                                               -4-
                                                                    Clermont CA2016-10-069

parents subject to a shared parenting decree" and the modification is in the best interest of

the child.

       {¶ 13} R.C. 3109.04(E)(2)(b) provides that a trial court "may modify the terms" of a

shared parenting plan approved by the court and incorporated by it into the shared parenting

decree upon its own motion at any time if the court determines that the modification is in the

best interest of the child or upon the request of one or both of the parents.              R.C.

3109.04(E)(2)(c) provides that a trial court "may terminate a prior final shared parenting

decree" that includes a shared parenting plan approved under R.C. 3109.04(D)(1)(a)(i) "upon

the request of one or both of the parents or whenever it determines that shared parenting is

not in the best interest of the children." In contrast to the modification of a prior decree

allocating parental rights and responsibilities under R.C. 3109.04(E)(1)(a), neither the

modification of the terms of a shared parenting plan under R.C. 3109.04(E)(2)(b) nor the

termination of a shared parenting plan under R.C. 3109.04(E)(2)(c) require a showing of a

change in circumstances.

       {¶ 14} We first address Father's assertion that notwithstanding the motion's caption,

his March 28, 2016 motion was a motion to terminate the parties' shared parenting

agreement.

       {¶ 15} As stated above, Father's motion alleged there had been a change in

circumstances regarding the child and thus, it was in the best interest of the child to grant

Father sole custody. At the outset of the evidentiary hearing, the juvenile court identified

Father's motion as a "motion to modify prior custody order." Father's counsel did not interject

or otherwise tell the juvenile court that the motion was one to terminate the shared parenting

agreement. During the hearing, Father presented evidence of change in circumstances

regarding himself, Mother, and the child, thus inducing Mother to defend on that basis. It was

not until Father filed his post-hearing, written closing arguments that he argued, for the first
                                              -5-
                                                                     Clermont CA2016-10-069

time, that his motion was one to terminate the shared parenting agreement pursuant to R.C.

3109.04(E)(2)(c).

       {¶ 16} Although Father's motion sought sole custody and control of the child, this does

not make Father's motion one to terminate the parties' shared parenting agreement. In this

regard, R.C. 3109.04(L)(5) and (6) generally provide that "unless the context clearly requires

otherwise," both parents subject to a shared parenting plan "have 'custody of the child' or

'care, custody, and control of the child'" and are "the 'residential parent,' the 'residential

parent and legal custodian,' or 'the custodial parent' of the child." These statutory provisions

make clear that a shared parenting plan may designate one of the parents as residential

parent and legal custodian of the child.

       {¶ 17} In light of the foregoing, we find the juvenile court properly treated Father's

motion as a motion to modify a prior custody order. Because Father's motion was not a

motion to terminate the parties' shared parenting agreement, R.C. 3109.04(E)(2)(c) does not

apply and the juvenile court did not err in not considering the statutory provision.

       {¶ 18} In its decision denying Father's motion to modify custody, the juvenile court

stated that a change in circumstances under R.C. 3109.04(E)(1)(a) "must be as to the minor

child or the residential parent, which is in this case the Mother." We agree with Father that

the juvenile court erred in considering Mother as the only residential parent. The parties' joint

shared parenting agreement specifically designated both "Mother and Father * * * as the

residential parents without regard to where the child is physically located[.]"

       {¶ 19} We further find the juvenile court erred when it stated that under R.C.

3109.04(E)(1)(a), a court need only find a change in circumstances regarding "the minor child

or the residential parent[.]" R.C. 3109.04(E)(1)(a) plainly requires a change in circumstances

regarding "the child, the child’s residential parent, or either of the parents subject to a shared

parenting decree." (Emphasis added.) Both Father and Mother are parents subject to the
                                               -6-
                                                                     Clermont CA2016-10-069

shared parenting decree. However, we find this error to be harmless. The only change

claimed by Father in his own circumstances was his marriage and dividing his time between

living with his wife in her Florence, Kentucky home and Father's own home in Mt. Orab. As

discussed below, the juvenile court considered Father's living arrangements in deciding

Father's motion.

       {¶ 20} We now address whether the juvenile court improperly applied R.C.

3109.04(E)(1)(a) rather than R.C. 3109.04(E)(2)(b). In 2007, the Ohio Supreme Court

addressed the proper application of R.C. 3109.04(E)(1)(a) and 3109.04(E)(2)(b) with respect

to modifying the designation of residential parent and legal custodian of a child. The specific

issue presented to the supreme court was as follows:

              Is a change in the designation of residential parent and legal
              custodian of children a "term" of a court approved shared
              parenting decree, allowing the designation to be modified solely
              on a finding that the modification is in the best interest of the
              children pursuant to R.C. 3109.04(E)(2)(b) and without a
              determination that a "change in circumstances" has occurred
              pursuant to R.C. 3109.04(E)(1)(a)? The answer to this question
              is "no."

Fisher v. Hasenjager, 116 Ohio St. 3d 53, 2007-Ohio-5589, ¶ 1.

       {¶ 21} The supreme court first held that "[w]hen a court designates a residential parent

and legal custodian, the court is allocating parental rights and responsibilities." Id. at ¶ 23.

Likewise, a "court also allocates parental rights and responsibilities when it issues a shared-

parenting order." Id. at ¶ 24. "Once a shared-parenting decree has issued, R.C. 3109.04(E)

governs modification of the decree[.]" Id. at ¶ 11.

       {¶ 22} After   analyzing   the   language      of   both   R.C.   3109.04(E)(1)(a)   and

3109.04(E)(2)(b) and the statutory difference between a shared parenting order or decree

and a shared parenting plan, the supreme court held that "[a]n allocation of parental rights

and responsibilities is a designation of the residential parent and legal custodian" which is


                                              -7-
                                                                     Clermont CA2016-10-069

"made by the court in an order or decree. Therefore, the designation of residential parent or

legal custodian cannot be a term of shared-parenting plan, and thus cannot be modified

pursuant to R.C. 3109.04(E)(2)(b)." Fisher, 2007-Ohio-5589 at ¶ 26, 31. Rather, "R.C.

3109.04(E)(1)(a) controls when a court modifies an order designating the residential parent

and legal custodian." Id. at ¶ 26. By contrast, "R.C. 3109.04(E)(2)(b) * * * allows only for the

modification of the terms of shared-parenting plan." Id. at ¶ 27. Such terms include a child's

"physical living arrangements, child support obligations, provision for the children's medical

and dental care, school placement, and * * * holidays[.]" Id. at ¶ 28.

       {¶ 23} Because Father's March 28, 2016 motion sought to modify the allocation of

parental rights and responsibilities by asking the juvenile court to re-designate the residential

parent and legal custodian under the shared parenting agreement and grant sole custody of

the child to Father, R.C. 3109.04(E)(1)(a) applied, and not R.C. 3109.04(E)(2)(b). Id. at ¶ 26-

27. The juvenile court, therefore, did not err in analyzing Father's motion pursuant to R.C.

3109.04(E)(1)(a).

       {¶ 24} As the juvenile court was asked to re-designate parental rights and

responsibilities, it was required to first find that a change in circumstances occurred to

warrant a change in legal custodianship pursuant to R.C. 3109.04(E)(1)(a). Pierson v.

Gorrell, 12th Dist. Butler No. CA2011-11-216, 2012-Ohio-3878, ¶ 12. Although R.C. 3109.04

does not define "change in circumstances," Ohio courts have generally held the phrase to

denote "an event, occurrence, or situation which has a material and adverse effect upon the

child." Id. at ¶ 13. "In order to warrant the abrupt disruption of the child's home life, the

change in circumstances must be one 'of substance, not a slight or inconsequential change.'"

Id., quoting Davis v. Flickinger, 77 Ohio St. 3d 415, 418 (1997). "In determining whether a

'change' has occurred * * * a trial judge must have wide latitude in considering all the

evidence before him * * * and such a decision must not be reversed absent an abuse of
                                               -8-
                                                                      Clermont CA2016-10-069

discretion." Id.

       {¶ 25} Father argues the juvenile court erred in failing to identify the child's "entry into

psychological therapy" as a change in circumstances. As stated above, the child started

seeing a therapist in July 2015, was diagnosed with selective mutism, a form of anxiety

disorder, and typically sees the therapist on a weekly basis during Father's parenting time. In

its decision denying Father's motion, the juvenile court did not specifically consider the fact

that the child started counseling with the therapist several months after the juvenile court

adopted the parties' shared parenting agreement.

       {¶ 26} At the evidentiary hearing, the therapist testified that she first started seeing the

child in July 2015 when he was brought in by Father, and that the child continues to be a

patient. The therapist described the child as a very guarded child who struggles with

communicating his feelings and who typically stops talking when they start working on

feelings or communication. Nonetheless, the therapist recommended that the child continue

counseling as he "ha[d] opened up" and counseling was "very beneficial" to him. The

therapist further testified she had never met Mother but had recently talked to her on the

phone. The record shows that while Father sent an email to Mother in July 2015 informing

her that the child's pediatrician recommended counseling and that the child was to "begin the

counseling this week," Father did not provide the therapist's contact information to Mother in

his email and did not invite Mother to the initial consultation. It was not until February or

March 2016 that Father provided Mother with the therapist's contact information, and August

2016 that Mother was finally able to communicate with the therapist.

       {¶ 27} While the child's counseling with the therapist indicates a change in

circumstances, no evidence was presented at the hearing that counseling and diagnosing the

child with selective mutism had a material and adverse effect on him. To the contrary, the

therapist testified that counseling was very beneficial to the child and therefore
                                               -9-
                                                                    Clermont CA2016-10-069

recommended that it continue. The juvenile court, therefore, did not abuse its discretion in

failing to consider the child's diagnosis and counseling as change in circumstances of great

significance.

       {¶ 28} Father does not challenge the juvenile court's determination that several

changes in the parties' and the child's circumstances were either in existence before the

shared parenting agreement or of little significance. Nevertheless, a thorough review of the

record supports the juvenile court's determination that neither Mother's relocation nor

Father's marriage and his dividing his time between his own home in Ohio and his wife's

home in Kentucky were changes in circumstances.             The record shows that Mother's

relocation was anticipated at the time the parties entered into the shared parenting

agreement, and in return for agreeing to the relocation, Father's child support obligation was

to be reduced. While Father's marriage and new living arrangement may be a change in

circumstances, no evidence was presented at the hearing that it had a material and adverse

effect on the child.

       {¶ 29} A thorough review of the record further supports the juvenile court's

determination that circumstances regarding the child's behavioral issues, toileting issues, and

dental problems, as well as the parties' inability to communicate effectively other than by text

or e-mail were not changes in circumstances as they were in existence either before or at the

time the parties entered into the shared parenting agreement. Testimony at the hearing

indicates that the child's behavioral issues, toileting incidents, and dental problems began

before the parties' shared parenting agreement. Likewise, testimony at the hearing indicates

that the parties' inability to communicate effectively, including by text or e-mail, started in

2012, thus before the parties' shared parenting agreement.

       {¶ 30} We therefore find the juvenile court did not err in determining that a change in

circumstances did not occur regarding the child, Mother, or Father. Father failed to establish
                                             - 10 -
                                                                   Clermont CA2016-10-069

that the parties' inability to communicate effectively, the child's diagnosis, counseling,

behavioral issues, toileting incidents, and dental problems, Mother's relocation, and Father's

marriage and living arrangement were an "event, occurrence, or situation" which materially

and adversely affected the child, or that the change in circumstances were "of substance"

and not a "slight or inconsequential change." Consequently, the juvenile court did not err in

denying Father's motion to modify a prior custody order.

       {¶ 31} Father's assignment of error is overruled.

       {¶ 32} Judgment affirmed.


       S. POWELL, P.J., and PIPER, J., concur.




                                            - 11 -